Park, C. J.
We think the statute of 1873 authorized the joinder of the plaintiffs. The case comes clearly within the language of the statute, and we think within its manifest intent. The statute was evidently designed to prevent technical objections like the present one, which are foreign to the merits of a case, and the only effect of which is to make delay and expense. It provides that “ husband and wife may be joined in all actions at law or in equity, as parties plaintiff and defendant.” It is unnecessary to determine whether this statute did in fact apply to all cases, for the revision of 1875 has materially changed its language, so that now its application is limited. We are not disposed, therefore, to go farther than the demands of the present case, and so far as that is concerned we have no doubt that it comes clearly within the purview of the statute. Both the *143plaintiffs had an interest in the subject matter of this suit. The wife was in equity the owner of the property sought to be recovered, and the husband possessed the legal title to it, and for aught that appears was further interested in the rents and profits of the property. If the statute did not apply to the case, it is difficult to conceive of any case to which it did apply.
We think this objection is without foundation.
The remaining question in the case is, whether the property could be taken for the individual debt of the husband. This question was not pressed in the argument, and it is difficult to see any foundation for it. The case finds that the property belonged to the wife. It came to her from her father’s estate, and in the form of a bill of exchange which had been endorsed to the defendants solely for collection. The defendants collected the money, and while it was in their hands it was attached for the individual debt of the husband. Under such circumstances the property could no more be taken for the husband’s debts, than the property of any person could be taken for the debt of another.
We advise the Court of Common Pleas to render judgment for the plaintiffs.
In this opinion the other judges concurred; except Phelps J., who did not sit in the case.